                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

                                                     )
 SUSAN ALEXANDER,                                    )
                                                     )      Civil No. 5:18-cv-00163-GFVT
        Plaintiff,                                   )
                                                     )      MEMORANDUM OPINION
 V.                                                  )              &
                                                     )            ORDER
 NANCY A. BERRYHILL, Acting                          )
 Commissioner of Social Security,                    )
                                                     )
       Defendant.

                                       *** *** *** ***

       Plaintiff Susan Alexander seeks judicial review of an administrative decision of the

Commissioner of Social Security, which denied Alexander’s claim for supplemental social

security. [Transcript (hereinafter, “Tr.”) 24.] Alexander brings this action pursuant to 42 U.S.C. §

405(g), alleging various errors on the part of the Administrative Law Judge (“ALJ”) considering

the matter. The Court, having reviewed the record and for the reasons set forth herein, will

DENY Ms. Alexander's Motion for Summary Judgment [R. 12] and will GRANT the

Commissioner's [R. 14.]

                                                 I

                                                 A

       Plaintiff Alexander filed an application for supplemental social security in January 2015,

alleging disability beginning on January 9, 2015. [Tr. 12.] Alexander’s motion for summary

judgment explains she suffers from various neck and back conditions, obesity, diverticulitis,

fibromyalgia, epicondylitis, migraine headaches, anxiety, and depression. [Tr. 15.] Alexander’s
claims for supplemental social security were initially denied on May 15, 2015 and upon

reconsideration on August 24, 2015 [Tr. 12.] Subsequently, a hearing was conducted upon

Alexander’s request. [Id.] Following the hearing, ALJ Roger L. Reynolds issued a final decision

denying Alexander’s claims. [Tr. 24.] Alexander, who was 47 years old at the time of the alleged

disability onset, has a GED and some technical college classes, and past relevant work as a

medical records clerk and front office assistant. [R. 12-1 at 3.] The vocational expert who

participated in the hearing testified that the demands of positions such as inspector or tester,

assembly/bench work, and machine tender do not exceed Alexander’s residual functional

capacity. [Tr. 23.] Finding the vocational expert's testimony sufficiently consistent with other

relevant evidence and the Dictionary of Occupational Titles (there was a slight discrepancy in the

expert’s use of a “sit stand option” that is not in the DOT, but was otherwise consistent), the ALJ

determined Alexander is capable of “making a successful adjustment to other work that existed

in significant numbers in the national economy.” [Id.]

       In evaluating a claim of disability, an ALJ conducts a five-step analysis. See 20 C.F.R.

404.1520 First, if a claimant is performing a substantial gainful activity, he is not disabled. 20

C.F.R. 404.1520(b). Second, if a claimant does not have any impairment or combination of

impairments which significantly limit his physical or mental ability to do basic work activities,

he does not have a severe impairment and is not "disabled" as defined by the regulations. 20

C.F.R. 404.1520(c). Third, if a claimant's impairments meet or equal one of the impairments

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, he is "disabled." 20 C.F.R. 404.1520(d).

Before moving to the fourth step, the ALJ must use all the relevant evidence in the record to

determine the claimant's residual functional capacity ("RFC"), which assesses an individual's

ability to perform certain physical and mental work activities on a sustained basis despite any


                                                  2
impairment experienced by the individual. See 20 C.F.R. 404.1520(e); 20 C.F.R. § 404.1545.

Fourth, the ALJ must determine whether the clamant has the RFC to perform the requirements of

his past relevant work, and if a claimant's impairments do not prevent him from doing past

relevant work, he is not "disabled." 20 C.F.R. § 404.1520(e). Fifth, if a claimant's impairments

(considering his RFC, age, education, and past work) prevent him from doing other work that

exists in the national economy, then he is "disabled." 20 C.F.R. § 404.1520(f).

       Through step four of the analysis, "the claimant bears the burden of proving the existence

and severity of limitations caused by her impairments and the fact that she is precluded from

performing her past relevant work." Jones v. Comm'r of Soc. Sec., 336 F.3d 469, 474 (6th Cir.

2003). At step five, the burden shifts to the Commissioner to identify a significant number of

jobs that accommodate the claimant's profile, but the claimant retains the ultimate burden of

proving his lack of residual functional capacity. Id.; Jordon v. Comm'r of Soc. Sec., 548 F.3d

417, 423 (6th Cir. 2008).

       In this case, at Step 1, the ALJ determined that Alexander did not engage in substantial

gainful activity from the date of her alleged onset disability through her date last insured. [Tr.

15.] At Step 2, the ALJ found Alexander to suffer from the severe impairments of chronic neck

and upper extremity pain and weakness secondary to degenerative disc disease of the cervical

spine, status post C5/6 discectomy and fusion, obesity, diverticulitis, degenerative disc disease of

the lumbar spine, fibromyalgia, history of right epicondylitis, migraine headaches, anxiety, and

depression. [Id.] At Step 3, the ALJ found Alexander’s combination of impairments did not meet

or medically equal one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

[Tr. 18.] Before moving on to Step 4, the ALJ considered the entire record and determined




                                                  3
Alexander possessed the residual functional capacity to perform less than the full range of light

work as defined in 20 C.F.R. § 404.1567(b), with certain limitations described as follows:

       [T]he claimant requires a sit stand option with no prolonged standing or walking
       in excess of 30 minutes without interruption; no sitting in excess of 15 minutes to
       one hour without interruption; frequent use of the hands for pinching, feeling,
       fingering, grasping, or pushing/pulling; no climbing of ropes, ladders, or
       scaffolds; occasional climbing of stairs or ramps, occasional balancing, stooping,
       kneeling, crouching, or crawling; no work with hands over the head; no operation
       of foot pedal controls; should perform work with only occasional need to turn the
       head; no exposure to concentrated vibration or industrial hazards; requires entry
       level work with simple repetitive procedures; can tolerate only occasional changes
       in work routines; and should work in an object oriented environment with only
       occasional and casual contact with coworkers, supervisors or the general public.

[Tr. 20.] After explaining in detail how he determined Alexander’s RFC [Tr. 20-22], the ALJ

found at Step 4 that, based on this RFC, Alexander is capable of performing jobs that existed in

significant numbers in the national economy. [Tr. 22.] Accordingly, the ALJ concluded

Alexander was not disabled under §§ 216(i) and 223(d)of the Social Security Act. [Id.] The

Appeals Council declined to review the ALJ's decision on January 9, 2018 [Tr. 1-4], and

Alexander now seeks judicial review in this Court.

                                              B

       This Court’s review is limited to whether there is substantial evidence in the record to

support the ALJ’s decision. 42 U.S.C. § 405(g); Wright v. Massanari, 321 F.3d 611, 614 (6th

Cir. 2003); Shelman v. Heckler, 821 F.2d 316, 319-20 (6th Cir. 1987). “Substantial evidence” is

“more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citing Richardson v. Perales, 402 U.S. 389, 401

(1971)). The substantial evidence standard “presupposes that there is a zone of choice within

which [administrative] decisionmakers can go either way, without interference by the courts.”


                                                  4
Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (en banc) (quoting Baker v. Heckler, 730

F.2d 1147, 1150 (8th Cir. 1984)).

       In determining the existence of substantial evidence, courts must examine the record as a

whole. Cutlip, 25 F.3d at 286 (citing Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535

(6th Cir. 1981), cert. denied, 461 U.S. 957 (1983)). However, a reviewing court may not

conduct a de novo review, resolve conflicts in the evidence, or make credibility determinations.

Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012) (citation omitted); see also

Bradley v. Sec’y of Health & Human Servs., 862 F.2d 1224, 1228 (6th Cir. 1988). Rather, if the

Commissioner’s decision is supported by substantial evidence, it must be affirmed even if the

reviewing court would decide the matter differently, and even if substantial evidence also

supports the opposite conclusion. See Ulman, 693 F.3d at 714; Bass v. McMahon, 499 F.3d 506,

509 (6th Cir. 2007); Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999).

                                                 II

                                                 A

       First, Alexander alleges the ALJ failed to provide sufficient reasons for discounting her

treating physician’s RFC. As a default rule, more weight should be given to treating sources than

to non-treating ones. 20 C.F.R. §404.1527(c)(2). However, the applicable Social Security

regulation provides exceptions to this “treating physician rule” in certain situations. The text of

the regulation reads:

       If we find that a treating source's opinion on the issue(s) of the nature and severity
       of your impairment(s) is well-supported by medically acceptable clinical and
       laboratory diagnostic techniques and is not inconsistent with the other substantial
       evidence in your case record, we will give it controlling weight. When we do not
       give the treating source's opinion controlling weight, we apply the factors listed in
       paragraphs (d)(2)(i) and (d)(2)(ii) of this section, as well as the factors in
       paragraphs (d)(3) through (d)(6) of this section in determining the weight to give


                                                  5
       the opinion. We will always give good reasons in our notice of determination or
       decision for the weight we give your treating source's opinion.

Id. The factors used by an ALJ in determining the weight to give a treating source opinion when

it is not given controlling weight include the length of the treatment relationship, the frequency

of examination, the nature and extent of the treatment relationship, the opinion’s supportability,

the opinion’s consistency with other evidence in the record, and whether the treating source is a

specialist. 20 C.F.R. § 416.927(d)(2)(i)-(ii), d(3)-d(5). Thus, ‘“[t]he expert opinions of a treating

physician as to the existence of a disability are binding on the fact-finder unless contradicted by

substantial evidence to the contrary.’” Haradaway v. Sec'y of Health & Human Servs., 823 F.2d

922, 927 (6th Cir. 1987) (quoting Bastien v. Califano, 572 F. 2d 908, 912 (2d Cir. 1978).

       Further, an ALJ is required to set forth some basis for the decision to reject a treating

source opinion. Shelman v. Heckler, 821 F.2d 316, 321 (6th Cir. 1987); see also Hickey-Haynes

v. Barnhart, 116 F. App'x 718, 725 (6th Cir. 2004) (noting that in cases where the treating

physician rule applies, a reviewing court must evaluate whether the ALJ gave good reasons for

his decision not to give controlling weight to a treating source opinion, as required by the

governing regulation).

       The treatment records specifically cited by Alexander in support of her position do not

convince the Court that the ALJ's decision lacked a basis in substantial evidence. The ALJ

explained Dr. Ellis’ opinion was not accepted because it “appears to rely on Ms. Alexander’s

subjective report of her symptoms, which are generally inconsistent with physical examination

findings.” [Tr. 21.] Dr. Ellis found Alexander was in “no acute distress” with “very good” range

of motion in her neck and “normal reflexes in the lower extremities.” [Tr. 853.] Though she

presented with reduced cervical ranges of motion, she appeared comfortable and in no acute



                                                  6
distress. [Tr. 814, 816.] These findings were determined by the ALJ to “not support the

extremely limiting functional assessment,” [Tr. 12] which determined Alexander had an

“extreme limitation” in her ability to participate in competitive employment [Tr. 873.] The Court

finds this to be a sufficient reason not to accept Dr. Ellis’ opinion that Alexander had limited

exertional capacity. [Tr. 873.]

       Dr. Ellis’ opinion is also inconsistent with the record as a whole, which is another factor

the ALJ can use in determining the weight to give a treating source opinion. 20 C.F.R. §

416.927(c)(2). Dr. Ellis’ RFC notes degenerative spine disease of the lumbar and cervical spine

[Tr. 872], which is inconsistent with x-rays from two months earlier noting only mild

degenerative changes [Tr. 843]. Around the same time, Alexander had a “normal gait, no

weakness or spasticity” and “good spinal alignment” [Tr. 835], which is inconsistent with Dr.

Ellis’ determination that Alexander had muscle spasms and weakness [Tr. 873]. The report’s

limited findings were also inconsistent with a third party function report describing an ability to

do limited light work such as laundry and shopping, going to church, and handling money. [Tr.

21, 330-36.] The Court also finds these to be sufficient reasons to reject Dr. Ellis’ opinion. See

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 530 (6th Cir. 1997).

       Finally, as the ALJ noted, this examination took place after Alexander’s date last insured.

[Tr. 22.] Ellis provided no indication that the limitations he observed in March 2017 were

present before the date last insured. See [Tr. 872-76.] Even if the Court could overcome the fact

that the opinion rendered addressed a time after her date last insured, Dr. Ellis’ opinion was

properly weighed for other reasons explained above.

       On the whole, the ALJ satisfied his duty to set forth good reasons he chose not to accept

Dr. Ellis’ residual functional assessment because there was substantial evidence to support this


                                                 7
decision. See Barnhart, 116 F. App'x at 725; Walters, 127 F.3d at 530; Shelman, 821 F.2d at

321. In light of this, the Court cannot find the ALJ erred in his consideration and rejection of Dr.

Ellis’ medical opinion.

                                                 B

       ALJ Reynolds determined that the new evidence Alexander presented since her prior

denial show that she is capable of a range of light work, supporting the same RFC as ALJ

Holsclaw had previously found. [Tr. 12.] Alexander argues that this determination was an

improper application of the “principles of res judicata” that fails to consider her changed

circumstances. [R. 12-1 at 10-12]; See Drummond v. Comm’r of Soc. Sec., 126 F.3d 837, 841

(6th Cir. 1997) (citing Cottrell v. Sullivan, 987 F.2d 342, 344 (6th Cir. 1992); Carver v.

Secretary of Health & Human Servs., 869 F.2d 289, 291 (6th Cir. 1989)).

       The RFC is the Commissioner's assessment of the most a claimant can still do, both

physically and mentally, despite her limitations. See 20 C.F.R. § 404.1545(a)(1); Nejat v.

Comm'r of Soc. Sec., 359 F. App'x 574, 578 (6th Cir. 2009). This decision is to be made by the

Administrative Law Judge after reviewing the entire record. 20 C.F.R. §§ 404.1520(e);

416.920(e); 404.1545; 416.945; SSR 96-8. Previously, Drummond, required that previous ALJ’s

findings and determinations are controlling in subsequent, unadjudicated periods unless there is

new and material evidence or a showing of “changed circumstances.” Drummond, 126 F.3d at

842. However, the Sixth Circuit recently clarified that Drummond does not “prevent the agency

from giving a fresh look to a new application,” and that an ALJ can view, without new and

additional evidence, the first ALJ’s findings as a “legitimate, albeit not binding, consideration.”

Earley v. Comm’r of Soc. Sec., 893 F.3d 929, 931, 933 (6th Cir. 2018).




                                                 8
       The petitioner argues that the ALJ failed to consider changes in her condition and

improperly adopted ALJ Holsclaw’s prior RFC for light work. See [R. 12-1 at 10-12.] She

specifically argues ALJ Holsclaw did not find migraine headaches to be a severe impairment,

and did not find any severe cervical spinal impairment, both of which ALJ Reynolds did find. [R.

12-1 at 11]. For reasons discussed above, ALJ Reynolds did not err in discounting the opinion of

Dr. Ellis, which Alexander relies on to show her changed conditions. The plaintiff also relies on

her treatments from Dr. Tibbs, including a spinal surgery he performed on Alexander [Tr. 582-

85.] and an examination which occurred after her date last insured [Tr. 835-36.] The ALJ

deferred to Dr. Tibb’s objective findings from that examination, which include “normal gait, no

apparent distress no weakness or spasticity, no atrophy, negative straight leg raising, and 5/5

strength,” rather than Dr. Ellis’ subjective findings. [Tr. 21-22, 835-36.]

       Drummond does not require an ALJ that considers new evidence to make a different

determination than the previous ALJ, only that they weigh the new evidence appropriately.

Drummond, 126 F. 3d at 842. ALJ Reynolds did so and had sufficient evidence to find

Alexander had an RFC for light work. This is additionally supported by the fact that ALJ

Reynolds found more limitations on Alexander’s capabilities than ALJ Holsclaw (though he

states he “adopts” that determination). [Tr. 12-13.] Specifically, he found Alexander could never

work with her hands over her head or use foot controls, both of which ALJ Holsclaw believed

Alexander could perform. [Tr. 20, 146-47]; See Rudd v. Comm’r of Soc. Sec., 531 Fed. Appx.

719, 726 (6th Cir. 2013); Perry v. Comm’r of Soc. Sec., 501 Fed. Appx. 425, 427 (6th Cir. 2012).

These alterations and the ALJ’s discussion of the new evidence show that he considered the new

evidence, and did not simply apply res judicata in “adopting” ALJ Holsclaw’s RFC. [Tr. 12-13.]

The ALJ even stated that, though the plaintiff’s circumstances had changed, his own findings


                                                  9
support “the same findings as in the 2013 decision.” [Tr. 12.] The Court finds there was

sufficient evidence to determine the evidence supported the same RFC as ALJ Holsclaw had

previously given.

                                               III

       In conclusion, the Court finds no error in how the ALJ weighed the evidence when

determining Alexander’s RFC. Substantial evidence exists in the record to support the ALJ's

conclusions. Even if the evidence could also support another conclusion, the ALJ’s decision

must stand because the evidence reasonably supports his conclusion. See Her, 203 F.3d at 389-

90; Casey v. Sec'y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993).

       ACCORDINGLY, and the Court being sufficiently advised, it is hereby ordered as

follows:

           1. Alexander’s motion for Summary Judgment [R. 12] is DENIED;

           2. The Commissioner’s Motion for Summary Judgment [R. 14] is GRANTED;

           3. JUDGMENT in favor of the Commissioner will be entered contemporaneously

               herewith.

       This 24th day of May, 2019.




                                               10
